

116 HR 8017 IH: Mobile Options for Testing In Our Neighborhoods Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8017IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Ms. Mucarsel-Powell (for herself, Ms. Sherrill, Mr. Higgins of New York, Mr. Cox of California, Mr. Lynch, Mr. Deutch, Ms. Escobar, Mr. Vargas, Ms. Garcia of Texas, Ms. Wasserman Schultz, Mr. Clyburn, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to award grants to eligible entities to establish, improve, and maintain mobile testing programs for SARS–CoV–2 and COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Mobile Options for Testing In Our Neighborhoods Act or the MOTION Act.2.Mobile testing for SARS–CoV–2 and COVID–19(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this Act referred to as the Secretary) shall award grants to establish, improve, and maintain mobile testing programs to conduct testing for SARS–CoV–2 and COVID–19.(b)Eligible entityIn this section, the term eligible entity means—(1)a health center (as defined in section 330 of the Public Health Service Act (42 U.S.C. 3 254b)), including community health centers;(2)a federally qualified health center (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x));(3)a rural health clinic (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)); (4)a State, local, Tribal, or territorial health department;(5)medical centers and research labs at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));(6)nonprofit organizations; and(7)any other entity as determined by the Secretary.(c)Use of fundsAn eligible entity receiving grant funds under subsection (a) shall use the funds to—(1)purchase equipment and supplies to conduct mobile testing for SARS–CoV–2 and COVID–19;(2)serve multiple communities (including zip codes or cities) in a period determined by the Secretary;(3)purchase, lease, and maintain mobile vehicles and equipment to conduct such testing;(4)hire and train laboratory personnel and other staff to conduct such testing;(5)provide or administer, as the case may be—(A)vaccines licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) for SARS–CoV–2 or COVID–19; and(B)drugs and biological products—(i)approved under sections 505 and 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355 and 360bbb–3) for SARS–CoV–2 or COVID–19; or(ii)licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) for the cure, mitigation, or treatment of SARS–CoV–2 or COVID–19; and(6)carry out other activities related to such testing, as determined by the Secretary.(d)ConsiderationIn establishing the grant program under subsection (a), the Secretary shall take into consideration COVID–19 testing plans required under the fourth proviso under the second paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services of title 1 of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(e)PriorityIn awarding grants pursuant to this section, the Secretary shall give priority to eligible entities that serve—(1)communities that have limited access to transportation, including communities—(A)with a high percentage of households that do not have access to private vehicles;(B)that do not have public transit;(C)with a high percentage of individuals who primarily use public transit for transportation; or(D)with reduced access to public transit as a result of the spread of COVID–19;(2)medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C 254b(b)(3))); and(3)health professional shortage areas (as defined in section 330(a) of the Public Health Service Act (42 U.S.C 254e(a))). (f)Reports(1)Report to SecretaryNot later than 1 year after the date of the enactment of this Act, an entity that receives grant funds pursuant to this Act shall submit to the Secretary a report on the activities carried out using such grant funds.(2)Report to CongressNot later than December 31, 2021, the Secretary shall submit to Congress a report on the effectiveness of the activities carried out pursuant to this Act.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $400,000,000, to remain available until expended.